Citation Nr: 1714400	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-50 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to initial increased ratings for intervertebral disc syndrome of the lumbar spine, rated as noncompensable prior to June 13, 2011, and 10 percent disabling from June 13, 2011 onwards.

2.  Entitlement to an initial compensable rating for a Baker's cyst of the right knee.

3.  Entitlement to an initial compensable rating for a Baker's cyst of the left knee.

4.  Entitlement to an initial compensable rating for tenosynovitis of the right ankle.

5.  Entitlement to an initial compensable rating for tenosynovitis of the left ankle.

6.  Entitlement to service connection for residuals of chronic pharyngitis.

7.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from December 2002 to December 2006. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This claim was previously remanded to the Agency of Original Jurisdiction (AOJ) for additional development in December 2014 and has now been returned to the Board for further adjudication.

In the April 2008 rating decision, the RO granted service connection for the lumbar spine disability effective December 31, 2006, and assigned a noncompensable rating.  In an August 2011 supplemental statement of the case, the RO assigned a 10 percent evaluation for the lumbar spine disability effective June 13, 2011.  Because the maximum benefits were not granted, the issue of entitlement to higher evaluations for the lumbar spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to increased initial ratings and service connection for residuals of chronic pharyngitis currently on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus is related to his active duty service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.


II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  

Addressing the relevant facts of this case, the Board notes that the Veteran's diagnosis of bilateral tinnitus was confirmed at an April 2008 VA audiometric examination.  Additionally, the Veteran's DD 214, a document that characterizes the duration and nature of his active duty service, indicates that the Veteran served as a mortarman, and the Veteran's service treatment records reflect that his audiometric evaluations were periodically administered to the Veteran due to noise exposure.  As such, there is sufficient evidence of noise exposure to meet the second element of service connection.  At the Veteran's November 2015 Board hearing testimony he reported that he is currently a nurse.  At the Veteran's April 2008 VA examination no-post service noise exposure was noted, however, the Veteran did report some recreational noise exposure while hunting, but stated that he utilized hearing protection.  The Veteran's treatment records reflect that prior to attending nursing school, he was a safety coordinator at a drug and alcohol rehabilitation center.

As discussed above, the Veteran was exposed to acoustic trauma in service, as detailed by his competent and credible lay statements, and corroborated by his personnel and service treatment records.  Additionally, addressing the Veteran's competency to report onset of tinnitus, the Board finds that tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence; however, the Board does acknowledge that the Veteran has at least some medical training beyond that of an average layperson.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Dorland's Illustrated Medical Dictionary, 1930 (32nd ed. 2012) (defining tinnitus as a noise in the ears such as buzzing, ringing, or clicking that is usually subjective in nature).  As such, while the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159 (a)(2).  

Moreover, the fact that the Veteran's account is not supported by contemporaneous clinical evidence does not alone render it not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As there is no evidence of record the undermines the Veteran's reported onset of tinnitus symptoms, and tinnitus is consistent with the nature of the Veterans' military occupational specialty in service, the Board finds that the Veteran's lay statements with regard to onset of tinnitus are credible.  

Finally, as there is evidence of continuity of symptoms from the Veteran's active duty to the present, as established by his Board hearing testimony and the history provided to the April 2008 VA examiner, the Board finds that medical nexus may be presumed on the basis of the Veteran's competent and credible lay statements.  Accordingly, service connection is warranted here.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Increased Initial Rating Claims

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The most recent VA musculoskeletal examination was in June 2011.  As such, because the current evidence is not contemporaneous as is required by the pertinent legal criteria, and does not portray the current nature and severity of the Veteran's service-connected back, bilateral knee, and bilateral ankle conditions, additional VA examinations must be conducted to ascertain the current severity of his musculoskeletal conditions on appeal.

Additionally, the Board notes that the March 2008 musculoskeletal examinations relevant to this appeal did not indicate whether painful motion was present, and if so at what degree.  This fact is notable because recently the United States Court of Appeals for Veterans Claims (the Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Pertinently, 38 C.F.R. § 4.59, which addresses musculoskeletal claims manifested by painful motion, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Accordingly, on remand such VA musculoskeletal examinations procured should include the range of motion testing required consistent with the Court's decision in Correia.  Additionally, the Board observes that if possible, the degree at which the Veteran experiences painful motion should be recorded, consistent with Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011), and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Service Connection for Residuals of Chronic Pharyngitis

Although the Board acknowledges that the Veteran explicitly did not appeal the denial of direct service connection for his sinusitis in his October 2009 formal appeal, he provided testimony in November 2015 which explained that a private physician, Dr. P., told him that the repeated sinus infections the Veteran experienced were related to the removal of the Veteran's tonsils subsequent to active duty service.  The Veteran reported that his tonsils were removed due to repeated pharyngitis and more specifically strep throat infections both during and after active duty service.  The Veteran reported that he is currently taking Allegra to address environmental allergy issues that contribute to his sinusitis.  However, he reported that he has only had one sinus infection since starting his course of Allegra, and that he has not had pharyngitis since his tonsils were removed.  A June 2011 VA PTSD examination indicates that the Veteran reported a strep throat and sinus infection as recently as 2011.  As private treatment records related to the Veteran's tonsils removal have not been procured, and there is significant evidence of repeated pharyngitis infections during active duty service, on remand, any identified private and VA treatment records should be procured, and a VA examination addressing the presence of any pharyngitis residuals should be conducted.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relevant to the claims on appeal and associate those records with the claims file. Efforts to obtain these records should be documented in the claims file. If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to any residuals of his chronic pharyngitis, including his tonsils removal and sinus symptoms.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his low back disability to be conducted after the aforementioned development in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's low back disability and its impact on his daily activities to include social and occupational functioning. 

c. In assessing the Veteran's disability, the examiner should test the range of motion for the Veteran's low back during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  If painful motion is observed, the examiner is advised that the degree at which painful motion begins should be recorded.

4. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral ankle disabilities to be conducted after the aforementioned development in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's bilateral ankle disabilities and its impact on his daily activities to include social and occupational functioning. 

c. In assessing the Veteran's disability, the examiner should test the range of motion for the Veteran's bilateral ankle conditions during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  If painful motion is observed, the examiner is advised that the degree at which painful motion begins should be recorded.

5. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral knee disabilities to be conducted after the aforementioned development in (1) and (2) has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's bilateral knee disabilities and its impact on his daily activities to include social and occupational functioning. 

c. In assessing the Veteran's disability, the examiner should test the range of motion for the Veteran's bilateral knee conditions during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  If painful motion is observed, the examiner is advised that the degree at which painful motion begins should be recorded.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. After undertaking any necessary additional development, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


